135 F.3d 764
Goller Place Corp., Joseph Lentine, Sr., Joseph Lentine,Jr., Salvatore Lentine, Fay Lentine, as Executrixof Estate of Joseph Lentine, Sr., deceasedv.Federal Deposit Insurance Corporation, as statutorysuccessor to Resolution Trust Corporation, Receiver for CityFederal Savings Bank; Federal Deposit Insurance Corporation,as statutory successor to Resolution Trust Corporation,Receiver for City Savings Bank, F.S.B. v. Goller Place Corp., Fay
NO. 97-5139
United States Court of Appeals,Third Circuit.
Dec 22, 1997
Appeal From:  D.N.J. ,Nos.932203, 944273

1
Affirmed.